Title: To Thomas Jefferson from Richard Henry Lee, 20 September 1779
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
Chantilly Septr. 20. 1779

I have the honor of inclosing you a letter that Mr. Mazzie formerly sent to me, and which having been mislaid among a number of papers, prevented me from returning to him so soon as he desired. It is at his request that I send it to you. I find by a letter that I received from Philadelphia by the last post, that some person has been representing a part of my letter to you by Mr. Ford in a manner not altogether fair. This freedom with your letter has been taken in your absence. It was by no means intended as a public letter, but written to my friend and tho I am sure there is no sentiment in it that I will disavow, or fact that I did not believe on good ground; yet, if the letters of one friend to another are to be subjected to malicious misrepresentation, there must be an end to all friendly correspondence. And the office of Governor will indeed be a painful pre-eminence if he is necessarily excluded from the communications of his friends. That letter was written when I was from home and no copy of it kept. I shall be greatly obliged to you for a copy of it.

I congratulate you on the accession of Spain to our warfare against great Britain. Without a miracle now, the Tyrant and his friends must quickly and humbly sue for peace. Three of our Continental frigates have taken 10 Jamaica men, of which 8 are safely arrived to the eastward with upwards of 5000 hhds. of sugar and rum. This capture will be sufficient to humble the british Merchants like falling ninepins. The loss of the enemies hopes to the west and south are additional circumstances [which?] promise the best consequences.
I am with very affectionate esteem and regard, dear Sir yours sincerely,

Richard Henry Lee

